Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Derek Bernard Howard, Appellant                        Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 37,767-
No. 06-14-00006-CR         v.                          B). Opinion delivered by Chief Justice
                                                       Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s nunc pro tunc judgment
(1) to correctly reflect that the date of offense was November 18, 2008, (2) to delete the special
finding that the State elected to abandon the first enhancement and proceed on the second
enhancement, and (3) to correctly reflect that Tanya L. Reed represented the State in this case.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Derek Bernard Howard, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED OCTOBER 15, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk